Title: To Thomas Jefferson from John Patten Emmet, 7 June 1826
From: Emmet, John Patten
To: Jefferson, Thomas


My dear Sir
June 7th. 26.
I regret that it is not in my power to give you the information which you desire. I perceive the Recorder’s name (R. Riker) and presume that the rest are Members of the Corporation and perhaps Aldermen as these have long been celebrated committee-men upon festive occasions.with great respectJno P. Emmet—Perhaps, Sir, your wish is to have the names merely deciphered without any regard to rank &c. They appear to me to be Jacob B.Taylor and John Yates Cebra.